UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 7, 2012 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7- Regulation FD Item 7.01Regulation FD Disclosure and Section 8- Other Events Item 8.01 Other Events On June 7, 2012, PPL Corporation (“PPL” or the “Company”) issued a press release announcing that it had completed its previously announced maintenance and inspection of Unit 1 at its Susquehanna nuclear facility and returned that unit to service, and had completed an inspection of Unit 2 at that facility and had found no indications of turbine blade cracking in Unit 2. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits A copy of the press release referred to above is furnished as Exhibit 99.1 hereto. (d) Exhibits 99.1 - Press release, dated June 7, 2012, announcing restarting of Unit 1 at PPL’s Susquehanna nuclear facility and completion of turbine blade inspection at Unit 2 of the facility. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ENERGY SUPPLY, LLC By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:June 8, 2012
